



COURT
OF APPEAL FOR BRITISH COLUMBIA




Citation:



British
  Columbia (Attorney General) v. Brecknell,









2018 BCCA 5




Date: 20180109

Docket: CA44298

Between:

Attorney General of British Columbia

Appellant

(Applicant)

And

The Honourable Judge M.J. Brecknell of
the
Provincial Court of British Columbia

Respondent

(Respondent)




Before:



The
  Honourable Madam Justice D. Smith

The
  Honourable Mr. Justice Harris

The
  Honourable Mr. Justice Hunter




On appeal from:  An order of the Supreme Court of British
Columbia,
dated February 9, 2017 (
British Columbia (Attorney General) v. Brecknell
,
2017 BCSC 460, Vancouver Registry OTR2017001).




Counsel for
  the Appellant:



D.M. Scanlan





Appearing as
Amicus

Curiae
:



M. Klein, Q.C.





Place and
  Date of Hearing:



Vancouver, British Columbia

October 10, 2017





Place and
  Date of Judgment:



Vancouver, British Columbia

January 9, 2018









Written
  Reasons by:





The
  Honourable Mr. Justice Harris





Concurred
  in by:





The
  Honourable
Madam Justice
  D. Smith

The
  Honourable Mr. Justice Hunter








Summary:

The RCMP were refused a production order for records
relating to a posting on Craigslist made in BC. Both a Provincial Court judge
and a Supreme Court judge found no jurisdiction to grant the order because
Craigslist is an American company with only a virtual presence in BC. The
Attorney General appealed. Held: Appeal allowed. Production orders are
effective against persons in Canada and may require those persons to produce
documents located elsewhere. Craigslists business activities in BC are
sufficient to establish it as a person in the jurisdiction. The application is
remitted to the Provincial Court for reconsideration.

Reasons for Judgment of the Honourable Mr. Justice
Harris:

Introduction

[1]

The issue on this
appeal is whether jurisdiction lies under s. 487.014(1) of the
Criminal
Code
, R.S.C. 1985, c. C‑46, to issue a production order to a
company, Craigslist Inc. (Craigslist), with only a virtual, but not a physical,
presence in British Columbia, requiring it to produce documents located outside
Canada to a peace officer in British Columbia.

[2]

A first application
for a production order was rejected by a judicial justice on the basis that Craigslist
is an American company and so the authority to issue the order was unclear. The
RCMP was instructed to provide evidence that Craigslist had an office in
British Columbia or case authority in support of the application.

[3]

A second application
was then made to the Provincial Court, relying on the authority of this Court
in
Equustek Solutions Inc. v. Google Inc.
, 2015 BCCA 265 [
Equustek
],
subsequently upheld on appeal to the Supreme Court of Canada (
Google Inc. v.
Equustek Solutions Inc
., 2017 SCC 34), to support the jurisdiction to issue
the production order on the basis that the company carried on business in
British Columbia and that there was a real and substantial connection between
the province and the facts on which the proceeding was based. The Provincial Court
judge dismissed the application, stating that
Equustek
is inapplicable
to the jurisdictional question under the
Criminal Code
because it is a
civil case in which territorial jurisdiction was conferred by the
Court
Jurisdiction and Proceedings Transfer Act
, S.B.C. 2003, c. 28.

[4]

The Attorney General
applied to the Supreme Court for an order in the nature of
certiorari
with
mandamus
in aid to quash the order dismissing the application in
the Provincial Court and compelling that court to exercise its jurisdiction and
make the production order. That application was dismissed. The judge concluded:

[43]      While
it is true that production orders may well gather records from outside the
country, the legislative history of the provision indicates there needs to be a
custodial or record-keeping presence within our own borders. While Craigslist
does business in B.C. and, by virtue of the decision in
Equustek
, has a
real and substantial connection to the province through its business, in my
view, that does not give the Court jurisdiction to issue an order for evidence
gathering to be served and implemented in a foreign country. In my view, a
Criminal
Code
production order cannot be issued from a Canadian court against
Craigslist, an American company with only a virtual presence in B.C.

[5]

The Attorney General
appeals.

Factual Background

[6]

The production order
is sought in connection with an investigation into alleged criminal offences
committed in a community in British Columbia. The investigation is into serious
criminal offences of a type often facilitated by the use of the Internet.

[7]

The relevant
provision of the
Criminal Code
providing for the issuance of a
production order is s. 487.014(1) which provides:

487.014 (1)
Subject to sections 487.015 to 487.018 [which target specific types of
information], on ex parte application made by a peace officer or public
officer, a justice or judge may order a person to produce a document that is a
copy of a document that is in their possession or control when they receive the
order, or to prepare and produce a document containing data that is in their
possession or control at that time.

[8]

The production order
sought relates to records of a specific Craigslist posting made in the
province. The RCMP also seeks the following information from Craigslist:

a.
the users name or physical address;

b.
the users email address;

c.
the IP address assigned to the user when the post was created;

d.
phone numbers used to verify the user account;

e.
dates and times for the creation of the post; and

f. the record of the posting.

[9]

The materials filed
in support of the production order would appear to justify its issuance, but
for the jurisdictional issues engaged in this appeal. There is no issue that
Craigslist possesses the information subject to the production order, including
a record of communications between parties in relation to the posting.

[10]

Craigslist is an Internet-based
advertising company with its headquarters in San Francisco, California.
Craigslist provides classified advertising services to Internet users all over
the world, including British Columbia. Tens of millions of advertisements are
posted to Craigslists service every month. Craigslist advertisements cover all
areas of British Columbia, including the location of this investigation.
Craigslist has a website for Vancouver, BC, and classified service webpages for
a number of communities in British Columbia. Each community has its own
separate webpage address that, when selected, offers a number of different
classified advertisement categories from which a user can choose.

[11]

The advertisements
can be placed and searched by content and category and can be filtered by
geographic location. For some types of advertisements, Craigslist charges the
person placing the advertisement a fee.

[12]

Craigslist has no physical office in Canada. Moreover, it is not a
registered company in British Columbia. Accordingly, service cannot be effected
on Craigslist in British Columbia.

[13]

Craigslist is
willing to respond to production orders issued in British Columbia and has provided
information in response to court orders in the past. Craigslist requests that
peace officers submit production orders by email to their offices in
California. A number of other American Internet service providers are willing also
to produce documents on a similar basis, although each have physical locations
or offices where a production order can be served in Canada.

[14]

Although Craigslist
has offices in California, there is no evidence about where the data sought by
the production order is located. Accordingly, we do not know if the data is
stored on a server in the United States or offshore. Even if instructions to
retrieve the data could be given from California or the data could be
electronically retrieved from California, we do not know which jurisdiction the
data would be retrieved from.

Reasons for Judgment

[15]

The judge included
the following summary of the Attorney Generals argument:

[31]      Ultimately,
the position of the AGBC is succinctly summarized at paras. 35(b) through
(h) of its argument as follows:

(b)        Craigslist ... conducts
business in this province providing a market for those placing advertisements
seeking to sell  merchandise and services to persons in this province, people
in this province wishing to sell to anyone else and charging British Columbians
for certain advertising services;

(c)        The business of Craigslist
has a real and substantial connection to this province;

(d)        The test of real and
substantial connection is of general application to both criminal and civil
law;

(e)        The courts of this province
have 
in personam
 jurisdiction over companies like Craigslist ...
providing Internet-based services to persons in this province;

(f)         The production order
provisions apply to any person within the jurisdiction of the court;

(g)        The production order
provisions were designed to permit orders for production of any records being
held at locations outside Canada, but under the control of a person within
Canada; and

(h)        The
information to obtain sworn by investigators in the applications herein meets the
threshold for issuance of the order sought.

[16]

In support of its argument, the Attorney General relied on this Courts
decision in
Equustek
for the proposition that the court has
in personam
jurisdiction over Craigslist because, by conducting business in BC, it has a
real and substantial connection to the province. Moreover, the Attorney General
referred to comments made in the House of Commons explaining one purpose of
amendments to the
Criminal Code
providing for production orders. The
gist of that explanation was that the new orders would authorize persons having
possession or control over information to produce it no matter where it was
located. Indeed, the comments specifically referred to the problem created by
inexpensive overseas data warehousing.

[17]

The judge examined
the circumstances underlying the
Equustek
case, noting that that case
involved an injunction requiring Google to block access to a companys websites
on a worldwide basis. She summarized the decision thus:

[36]      The
Court of Appeal dismissed Googles appeal. It found that the trial court had
territorial competence over Google as well as
in personam
jurisdiction because Google did business in the province. It also found it was
appropriate to seek relief against Google to give effect to the original
injunctions that were ignored by Datalink. Finally, the Court of Appeal held
that the global takedown order did not violate principles of comity because
Datalinks breach of intellectual property laws was illegal in those countries
and it was not a matter of free speech.

[37]      Furthermore,
the Court of Appeal found that Googles search results are generated using
Googles highly confidential propriety algorithm. Google collects a wide range
of user information to generate results such as user searches, IP addresses,
location, search terms, and user behaviour -
i.e.
, whether the user
clicks through the search results generated:
Equustek
at paras. 23
and 49. Google also links ads to the subject matter of the users search as
well as the users history and location:
Equustek
at para. 54.

[38]      Even
though Google did not have resident employees, business offices, or servers in
British Columbia, the Court of Appeal found that the information which Google
collects from British Columbia residents to generate results was a key part of
their business model. This was sufficient to establish a real and substantial
connection, thereby allowing the Court to assume
in personam
jurisdiction over it.

[39]      Thus,
in
Equustek
, the Court of Appeal determined that the Supreme Court had
territorial competence over Google by virtue of s. 3(e) of the CJPTA and
also had
in personam
jurisdiction over Google given the considerable
evidence that key parts of Googles business, including advertising contracts
with B.C. residents and information gathering, are carried on in the province
giving Google a real and substantial connection to the province:
Equustek
at paras. 52 to 54.

[18]

The judge then
explained why
Equustek
was not dispositive of the issue before her:

[41]      While similar circumstances of advertising, payment
for postings and information gathering exist for Craigslist as well, there are
at least two distinguishing features to the circumstances of Craigslist. First,
Google has Canadian offices and, as such, at least has a location where process
can be served in the event of non‑compliance with the injunction. Thus,
the Court has the ability to ensure that where its order is not followed,
remedial consequences can be imposed. Conversely, Craigslist has no corporate
office within Canada where process for contempt proceedings can be served in
the event of non‑compliance with an order and no way to monitor that the
order is being followed.

[42]      Second,
the remedy sought in
Equustek
, an injunction, was to prohibit Google
from delivering search results pointing to the defendants websites. The
underlying action between the plaintiff and the defendant relates to the
alleged violation of trade secrets and intellectual property rights while the
defendants operations were based in Vancouver, B.C. The Court of Appeal found
that because the underlying civil suit was within the territorial competence of
the Supreme Court, the Court had territorial competence over the injunction
application:
Equustek
at paras. 40 and 41. In the case of
Craigslist, however, what the AGBC seeks to do is obtain documents from a third
party record holder where the custodian of the records is outside the country.

[43]      While
it is true that production orders may well gather records from outside the
country, the legislative history of the provision indicates there needs to be a
custodial or record-keeping presence within our own borders. While Craigslist
does business in B.C. and, by virtue of the decision in
Equustek
, has a
real and substantial connection to the province through its business, in my
view, that does not give the Court jurisdiction to issue an order for evidence
gathering to be served and implemented in a foreign country. In my view, a
Criminal
Code
production order cannot be issued from a Canadian court against
Craigslist, an American company with only a virtual presence in B.C.

[44]      However,
that does not mean that the AGBC and the RCMP are without remedy. Indeed, the
appropriate remedy was identified by the learned Provincial Court judge when he
issued his Reasons; subscription records, subscriber information, and the
related items the RCMP seek through a
Criminal Code
production order can
be obtained through the
MLAT
request process. Most treaty agreements
with Canada provide for wide measures of cooperation including search and
seizure and compelling the production of documentary or physical evidence.

[45]      I
conclude, therefore, that the learned Provincial Court judge committed no jurisdictional
error or error in law in dismissing the application for a
Criminal Code
production
order that would be entirely extraterritorial in its effect.

[19]

In summary, the judge gave four reasons to support the conclusion that
there was no jurisdiction to issue the order. First, Craigslist has no Canadian
office for service of enforcement proceedings in the event the order is not
complied with. Second, Craigslist as the custodian of the documents is located
outside Canada. Third, jurisdiction requires a custodial or record-keeping
presence within Canada. Fourth, there is no jurisdiction to issue an order for
evidence gathering to be served and implemented in a foreign country.

Grounds of Appeal

[20]

The Attorney General
alleges the judge erred:

1.  in her statutory interpretation of s. 487.014 by
reading a requirement into the section that the Internet company in respect of
which a production order is sought must have a physical presence within Canada;

2.  in her interpretation of the common law test for 
in personam

jurisdiction in holding that a production order could not issue against an Internet
company with only a virtual presence in British Columbia; and

3.  in her statutory interpretation of s. 487.014 by
reading in a requirement that sanctions for disobeying a production order must
be demonstrably enforceable before it is issued.

Discussion

[21]

Running through each
of the decisions refusing to issue the production order is the concern that to
do so would involve the court exercising extraterritorial jurisdiction not
contemplated by a proper interpretation of s. 487.014(1). On this
approach, there is nothing in the language of the section to support the view
that Parliament intended, expressly or by necessary implication, to confer on
the courts a jurisdiction to make an order requiring the gathering of evidence
in a foreign country by a third party located outside the country. It is
convenient to reproduce the section again:

487.014 (1)
Subject to sections 487.015 to 487.018, on
ex parte
application made by a peace officer or public officer, a justice or judge may
order a person to produce a document that is a copy of a document that is in
their possession or control when they receive the order, or to prepare and
produce a document containing data that is in their possession or control at
that time.

[22]

It is evident that
the section is silent on any potential extraterritorial reach of orders made
pursuant to it. Having said that, Mr. Klein, appearing as
amicus curiae
to advance arguments in support of the judgment below, acknowledged that the
section is effective to compel production of documents located outside Canada,
provided the person who is in possession or control of them is within Canada.
The chambers judge appears to have taken the same view in para. 43 of her
reasons.

[23]

The need to
interpret the section in light of restrictions placed on extraterritorial
effects is uncontroversial. The fundamental principles were canvassed in
R. v. Hape
,
2007 SCC 26
. There, Justice
LeBel identified a number of settled but important principles. First, customary
international law, which has been adopted domestically, limits the actions a
state may legitimately take outside its borders. Customary international law is
based on respect for the sovereignty and equality of foreign states. Sovereign
equality commands non‑intervention and respect for the territorial
sovereignty of foreign states. Nonetheless, Parliament may legislate
extraterritorially in violation of those principles provided it does so expressly:
see paras. 35‑46.

[24]

Second,
international comity serves as an interpretive principle, suggesting laws
should not be interpreted in a way that would infringe on the sovereignty of
another state: see paras. 47‑52. Thirdly, LeBel J. reconfirmed
the principle of statutory interpretation by which legislation is presumed to
conform to international law, although effect must be given to a contrary
intention: see paras. 53‑56.

[25]

Justice LeBel went on to articulate different kinds of jurisdiction
relevant in considering extraterritoriality. For example, he distinguished
between prescriptive jurisdiction, enforcement jurisdiction and adjudicative
jurisdiction. Arguably, in the case at bar, the issue is one of enforcement
jurisdiction, namely the power to use coercive means to ensure that rules are
followed, commands are executed or entitlements are upheld: at para. 58. Sometimes
included within enforcement jurisdiction is what is referred to as
investigative jurisdiction. In the case at bar, nothing turns on the
jurisdictional label attached to the production order in issue. What matters is
whether in substance it has an extraterritorial effect. And there is no doubt
that issues relating to the extraterritorial application of criminal law
attract heightened scrutiny. Criminal law is inherently territorial, something
recognized in the
Criminal Code
itself, and nation states jealously
guard the integrity of their sovereignty in relation to criminal law matters.

[26]

The core issues on
this appeal are whether, on the facts of the case, the production order should
properly be viewed as having an extraterritorial effect or as being
impermissibly extraterritorial in its effect. To put the matter one way, even
though Canada has jurisdiction over the alleged crime and, arguably, the Court
has
in personam
jurisdiction over Craigslist, does the Court have
jurisdiction to order Craigslist, headquartered in California, to gather
evidence that can be seen to be located outside the country? Alternatively, the
issue may be properly characterized as whether it is an extraterritorial
exercise of jurisdiction to issue a production order compelling a person in
Canada to produce documents in Canada that are in that persons possession or
control if they are stored outside the country and must be accessed in a
foreign country. In large measure the answer to the issue before the Court
turns on properly characterizing where the order takes effect and whether it is
properly regarded as directed against a person in Canada for the purpose of the
section.

[27]

Before turning to analyze the wording of the section, it is important to
recognize that the section is embedded in a statutory scheme. The section
itself compels the production of documents on pain of penalty (s. 487.0198),
but provision is made for applications to be made by a person subject to an
order to revoke or vary the order (s. 487.0193(1)). This latter section
contemplates the opportunity to raise issues before the order must be complied
with that relate to the obligation to produce the documents. Hence, for
example, if a person is subject to other legal obligations that prevent
compliance, such as private law obligations to the individual whose records are
to be produced or legal obligations in the jurisdiction where the documents are
stored, then there is an opportunity to canvass those issues before compliance.
None of those potential questions are in issue on the record before us. And
nothing in this judgment purports to deal with them. The sole issue is whether
there is jurisdiction to make the order in the first instance.

[28]

Determining whether the section has an impermissible extraterritorial
effect is an exercise in statutory interpretation. A number of issues arise. They
include: (a) In what sense must a person be within the jurisdiction for
the section to apply? Must that person be in the jurisdiction physically or in
a record keeping or custodial capacity? (b) Does the section contemplate
that personal jurisdiction is sufficient for an order to be effective? (c) Where
does a production order take effect? Is it effective in relation to a person,
and operates domestically if the person is in the jurisdiction regardless of
the location of the documents? (d) Does a production order take effect
where the documents are produced and disclosed or where they are located and
stored?

[29]

The first step in the analysis is to recognize that a production order
is directed to a person and requires that person to produce documents in their
possession or control. Pursuant to s. 487.0192(1), the documents must be
produced to an officer, presumably within the jurisdiction, though (3) of that
section allows the production to be made electronically.

[30]

The section is silent
on issues to do with extraterritoriality, and it is silent on any question
dealing with the location of the documents. Section 487.019(2) may offer
some assistance by stipulating that, unlike search warrants, the order has
effect throughout Canada without requiring endorsement if executed in another
jurisdiction. The section reads:

487.019(2)
The order has effect throughout Canada and, for greater certainty, no
endorsement is needed for the order to be effective in a territorial division
that is not the one in which the order is made.

It appears to me that this section is
addressing a difference between search warrants and production orders. It does
not directly deal with extraterritorial issues.

[31]

Arguably, some
assistance can also be gleaned from comments made in Parliament when the Bill introducing
production orders was presented. While not directly admissible to interpret the
section, the comments are indicative of the mischief the amendments were
intended to address. Amongst other comments, the parliamentary secretary to the
Minister of Justice, Mr. Macklin, explained that:

Law enforcement
agencies and crown prosecutors have been asking for a new investigative tool
for some time and with the proliferation of the Internet and the widespread
adoption of new communications technologies, the timing is right for this form
of investigative tool.

The production orders will solve a number of nagging issues
for investigators including extraterritorial searches
and timing issues.
Under these new
orders, persons who have possession or control of documents, data or
information will have to produce that information whether it resides in Canada
or abroad.
Thus, as long as they have possession or control over the
relevant information, they will be required to produce it no matter where it is
located. This solves the problem that has in part been created by inexpensive
overseas data warehousing.

[Emphasis
added.]

[32]

Parliaments Legislative Summary for the Bill also referred to the fact
that production orders allowed for the acquisition of information held outside
Canada where it is under the control of a custodian in Canada. Although the
Bill died on the Order Paper, it was reintroduced and passed in the next session
of Parliament and was accompanied by the same Legislative Summary as before.

[33]

The chambers judge interpreted s. 487.014(1) in a similar way. One
reason she concluded that there was no jurisdiction to issue the production
order was because she concluded that Craigslist was not a custodian or record
keeper in Canada. On the other hand, she appeared to accept that had Craigslist
been a custodian in Canada, it may well have been required to produce the
information even though it was located outside Canada.

[34]

At a minimum, it is
clear that a production order is effective against a person because it commands
that person to obtain and produce documents. Applying appropriate presumptions
of statutory interpretation, it is evident that a production order may issue
only against a person in Canada. The question is, therefore, whether Craigslist
is to be treated as a person in Canada for the purpose of the section.

[35]

The
Criminal Code
does not define a person. Clearly a person encompasses both a natural person
and a legal person such as a corporation. Corporations often can be located in
specific geographical territories by reference to such matters as place of
incorporation, registration to conduct business (including the provision of a
place for service), the location of head offices, or other places of business.
Corporate persons can exist simultaneously in multiple jurisdictions. They can
be simultaneously both here and there, to borrow a phrase. Historically and
typically, corporations generally needed to be physically present in a
particular territory, by way of business premises or employees, if they were to
conduct business in that territory. In the Internet age that is no longer the
case. Corporate persons can conduct business in multiple jurisdictions without
the need for a physical presence in the jurisdiction. That is the situation
with Craigslist.

[36]

The nature of its business allows Craigslist to conduct business in
British Columbia without establishing any physical presence. Nonetheless, it
seems to me that Craigslist is present in British Columbia, in a very real
sense, by virtue of the way in which it conducts its business. It supplies
services to British Columbians focusing on specific locations, putting buyers
and sellers in those locations together. It derives revenue from British
Columbians. As the chambers judge recognized, it is virtually present in
British Columbia, even if it is not physically present.

[37]

Accordingly, the
question is whether its virtual presence in British Columbia is sufficient to
provide a jurisdictional foundation for the issuance of a production order
without having impermissible extraterritorial consequences. There is no
question that there is a real and substantial connection between Craigslist and
British Columbia arising from Craigslists virtual presence in British Columbia
to conduct business. That real and substantial connection is sufficient to
provide personal jurisdiction over Craigslist. The question is whether that is
a sufficient jurisdictional basis to issue the order. The chambers judge
concluded that it was not because, among other reasons, Craigslist did not have
a custodial or record-keeping presence in the province. That presence, she
concluded, existed outside the country.

[38]

It is by no means clear to me what it means to say that a person has a
custodial or record-keeping presence in the jurisdiction, particularly in a
digital age where information can be instantly transmitted by a click of a
mouse. Certainly, a custodial presence is not synonymous with a physical
presence. A company may have offices or employees in the jurisdiction whose
function is entirely unrelated to record keeping or exercising custody over
documents. Moreover, the function of record keeping and exercising custodial
authority are not necessarily the same thing and may be functions exercised in
different locations. The authority to require the retrieval of documents may
reside in one location, the act of retrieving them may be possible in various
locations, and the documents may be stored yet somewhere else. Finally, the
location of documents may bear little or no relation to the business activity
that generates them. As Mr. Macklin observed, cheap warehousing of data may
lead to storage outside the country. It is not obvious that Parliament intended
jurisdiction in relation to the employment of this investigative tool to depend
on such contingent, haphazard, happenstance resulting from the variable
internal structures of businesses. Having said this, I recognize that in this
case it is part of the reality that Craigslist has offices in California to
which an order for documents needs to be transmitted and from which it can be
implemented. The question is whether this fact is decisive to deprive a British
Columbian court from issuing a production order in the first place.

[39]

I think not. I take a somewhat different view of the scope of the
section from that of the judge. In the first instance, the section, properly
interpreted, stipulates only that the person subject to the order must be a
person in the jurisdiction. In my view, Craigslist is such a person. Second,
the person must be a person who has possession or control of a document. The
section says nothing expressly about where that possession or control exists.
Indeed, it may not even be sensible to pose the question in terms of the
location of control. A person either does or does not have possession of a
document. The question is one of control, not where the control is exercised. In
this case, Craigslist has possession or control of the relevant records and the
provision requires nothing further. In other words, there is nothing in the
section that requires the person in the jurisdiction to be a custodian of the documents
in the jurisdiction. In my view, it is sufficient that the person is present
within the jurisdiction. I do not think that there is anything extraterritorial
in such an interpretation. To conclude that Craigslist is a person within the
jurisdiction who has possession or control of documents does not give the
section an impermissibly extraterritorial interpretation.

[40]

In the second place,
in the Internet era it is formalistic and artificial to draw a distinction
between physical and virtual presence. Corporate persons, as I have noted, can
exist in more than one place at the same time. With respect, I do not think
anything turns on whether the corporate person in the jurisdiction has a
physical or only a virtual presence. To draw on and rely on such a distinction
would defeat the purpose of the legislation and ignore the realities of modern
day electronic commerce. Moreover, the current facts illustrate the doubtful relevance
of the distinction. Craigslists virtual presence is closely connected to the
circumstances of the alleged offence, because at least some elements of the
alleged offence were facilitated by relying on the services Craigslist provides
virtually. In terms of the alleged offence, any physical presence Craigslist
may have in the jurisdiction is beside the point. A corporate entitys physical
presence may have nothing to do with the circumstances of an offence. In my
view, it would be curious if the presence of a retail outlet which is totally
unrelated to the acquisition of information sought by a production order would
ground a jurisdiction that did not otherwise exist.

[41]

There remain,
however, a number of other arguments that may be advanced to support the
proposition that the issuance of the production order in this context has
impermissible extraterritorial effects.

[42]

The first is that the absence of a physical presence or a registered
records office eliminates the possibility of serving the order within the
jurisdiction. In my view, service and the extraterritorial effect of the order
are different questions. It may well be that an order which is properly viewed
as intraterritorial in its effect has to be served
ex juris
.
Service has to do with the provision of notice, not with the effect of the
order. In short, I do not think the fact that the order needs to be served
outside the jurisdiction demonstrates that such an order is extraterritorial in
its effect. One has to analyze the effect of the order directly to reach that
conclusion, rather than the mode of service.

[43]

The next issue arises as a result of the similarity between a production
order and a search warrant. It is evident that a Canadian court could not issue
a warrant authorizing government officials to enter and search Craigslists
offices in California and seize property located there. Typically, but not
always, a search warrant involves authorizing a named person, a state agent, to
enter a specified place to search for and seize specified property. Prior
judicial authorization is required to protect a targets reasonable expectation
of privacy. The focus of the search involves acting in a specified place and
hence an overseas search necessarily would involve violating the sovereignty of
another country because it involves the extraterritorial exercise of
enforcement jurisdiction.

[44]

Should a production order be regarded as just a form of search warrant
so that their extraterritorial characteristics are similar? Since
R. v. Spencer
,
2014 SCC 43, it has been clear that the release of user information such as Craigslists
posting records requires prior judicial authorization because it is a form of
search leading to the disclosure of information in which a person may have a
reasonable expectation of privacy. The argument assimilating production orders
and search warrants is that a production order of the type sought here is in
the nature of a search executed outside the country in which a foreign private
entity is, in substance, conscripted as a state agent to execute the search.
The search occurs where the records are located because that is where the
private information is found. It is conducted by a party who has no physical
presence in Canada and who cannot act in or from Canada to retrieve the
documents. Indeed, the presence of the person in Canada does not avoid the
extraterritorial effect of the production order, since it is implemented where
the documents are located. Necessarily the order engages enforcement
jurisdiction. As such it involves enforcement outside Canada in a manner that
invades the territorial sovereignty of another country, contrary to customary
rules of international law which form part of the law of Canada. In the absence
of a clear indication that Parliament intended the section to apply
extraterritorially, which is not the case here, the section authorizing the
issuance of production orders cannot be interpreted to confer jurisdiction to
issue one on the facts of this case. The principles underlying this argument
have been helpfully articulated by Robert Currie in Cross-Border Evidence
Gathering in Transnational Criminal Investigation: Is the Microsoft Ireland
Case the Next Frontier? (2016) 54 Can YB Intl Law 63.

[45]

I recognize the force of this argument. Indeed, an argument much like
this was accepted by the United States Court of Appeals for the Second Circuit
in
Microsoft Corp. v. United States
, 829 F.3d 197 (2d Cir. 2016). In
that case Microsoft, although a person actually present in the United States,
was not required to produce emails that were stored on a server in Ireland. I
note that the Supreme Court of the United States has agreed to hear an appeal
from this case.

[46]

There is, however,
another way of looking at the issue, which in my view accords with Parliaments
legislative intent to modernize police powers to investigate Canadian crime
that is increasingly occurring through the Internet or about which evidence
exists in an international electronic world. On this view of the matter, the
order goes against a person present in the jurisdiction and in effect commands
that person to do certain things, namely to retrieve documents. It does not
directly involve entry into a place by state agents who are authorized to
search and seize property. The location of the documents is irrelevant to the
essence of the order. What matters in terms of the invasion of privacy is the
disclosure or production of the documents rather than access to them where they
are stored. The impact on the privacy interest is not specific to a place and
the existence of that interest has no direct relevance to whether the order has
an extraterritorial reach. Indeed, the Supreme Court of Canada in
R. v. Marakah
,
2017 SCC 59, may be seen as having deemphasized the importance of physical
place or geographic location in relation to searches with the majority placing emphasis
on what is searched. In that case the search was treated as being of a text
conversation, not necessarily the phone on which it was memorialized.
Similarly, the private information produced through the production order is
information generated in relation to postings that happen to be in British
Columbia, although memorialized elsewhere. The territorial dimension of place
in both contexts may be seen as being significantly attenuated.

[47]

If the production
order is viewed through this lens, it may be seen as more akin to a subpoena
requiring a person within the jurisdiction to make disclosure of documents in a
certain place. It is I think because the legislative draftsman viewed the
matter in this way that Mr. Macklin was able to inform Parliament and the
Legislative Summary recorded, that the section would be effective, in the Internet
age, to deal with the problem of records being stored outside the country. On
this view of the matter, Parliament did not need to turn its mind to whether
the order was having an extraterritorial effect, precisely because the orders
effect was on the person rather than on the documents, wherever they were
located. Any extraterritorial aspect to the order is secondary to an order
taking effect domestically.

[48]

I take some comfort
in approaching the matter in this way, since there appears to be a
well-established line of appellate authority in the United States that
recognizes the intraterritorial validity of subpoenas directed to persons in
the United States over whom there is personal jurisdiction to disclose
documents in the United States even where they must be obtained from overseas.
In this respect, see for example:
Marc Rich & Co. v. United States
,
707 F.2d 663, at 668‑670 (2d Cir. 1983), cert. denied, 463 U.S. 1215
(1983);
United States v. Bank of Nova Scotia
, 740 F.2d 817, at 820‑821,
826‑829 (11th Cir. 1984);
In re Sealed Case
, 832 F.2d
1268, at 1270, 1283‑1284 (D.C. Cir. 1987);
Securities and Exchange
Commission v. Minas de Artemisa, S. A
., 150 F.2d 215, at 216‑218
(9th Cir. 1945);
Hay Grp., Inc. v. E.B.S. Acquisition Corp
., 360
F.3d 404, at 412 (3d Cir. 2004). Moreover, this view of the matter was
taken by certain of the dissenting justices on the petition for a rehearing of
the
Microsoft Ireland
case itself.

[49]

I take additional
comfort from the fact that if a substantial body of United States authority
does not treat a subpoena issued to a person in the United States to disclose
documents in the United States although retrieved from another country as an
extraterritorial exercise of jurisdiction, then the suggestion that the
interpretation of the section I offer is inconsistent with principles of
international comity tends to lose force. If the authority to which I have
referred does represent settled judicial opinion, it seems unlikely that a
court in the United States would regard this order directed to Craigslist as a
violation of sovereignty.

[50]

I turn now to two further
issues. The first has to do with difficulties of enforcement. The second with
the relevance of the Mutual Legal Assistance Treaty process (MLAT).

[51]

While I recognize
that there may be difficulties in enforcing a production order in circumstances
such as this, I do not think those difficulties deprive the court of
jurisdiction to issue the order. In my view, the comments of Justice Groberman
in
Equustek
are apt:

[85]      Once
it is accepted that a court has
in personam
jurisdiction over a
person, the fact that its order may affect activities in other jurisdictions is
not a bar to it making an order.

***

[97]      Apart
from the issue of comity, Google also argues that the order that was made is
unenforceable. It takes umbrage with the trial judges suggestion (made at paras. 96
and 97 of her judgment) that Google might be prevented from using the
courts of British Columbia as a penalty for non-compliance with the order.

[98]      I tend
to agree with Google that barring it from access to the courts of the Province
would be a draconian step, and not one that needs to be contemplated at this
juncture. Given that Google does business in the Province, however, British
Columbia courts are entitled to expect that it will abide by their orders. It
is also likely that, in the event of non-compliance, there will be consequences
that can be visited on the company.

[99]      Googles
arguments do not persuade me that there is either a jurisdictional or practical
bar to the granting of an injunction of the sort pronounced by the chambers
judge

[52]

In my view, problems
of enforceability may often need to be considered when courts make
discretionary decisions, since that issue is relevant to the exercise of its
discretion. Those difficulties do not, however, deprive the court of
jurisdiction to make the order.

[53]

Finally, I do not accept that proposition that the existence of
alternative investigative tools available through the MLAT demonstrates that
the court lacks jurisdiction to make a production order. Certainly, there are
many aspects of investigation into criminal activity that have international
elements and frequently investigation may be possible only through
international cooperation if territorial sovereignty is to be respected. The MLAT
thus reflects the views of sovereign states about the legitimate scope of
criminal investigation with extraterritorial elements. It may also be that MLAT
would, on these facts, provide an alternative means of gathering evidence. But
even that conclusion is by no means certain if a production order is treated as
a search where the documents are located, because the record does not disclose
where the information is stored. On the Court of Appeals approach to the
Microsoft
Ireland
issue, it may be that the California court would not have
jurisdiction to make the order if Craigslist stored the information outside the
United States.

[54]

The more important point, however, is that the existence of the MLAT
does not answer the question of whether the court has the jurisdiction to issue
the production order, even if its terms give some indication of what states
might regard as extraterritorial investigation. Since I have concluded that
there is jurisdiction to issue the production order because doing so is not an
impermissible extraterritorial exercise of enforcement jurisdiction, I need say
no more about the MLAT.

[55]

The issue before this Court has not been authoritatively settled in
Canada, it would appear. The closest applicable authority is
eBay Canada
Ltd. v. Canada (National Revenue)
, 2008 FCA 348. In that case, information
identifying Canadian eBay sellers was stored as electronic records on servers
in the United States owned by eBay Inc. (eBay U.S.), but was compiled and
maintained by a Swiss corporation that was a wholly owned subsidiary of eBay
U.S. An application was made under s. 231.2 of the
Income Tax Act
, R.S.C.
1985, c. 1 (5th Supp.), for production of the customer information.
The issue before the court was whether the information was foreign-based
because it was available or located outside Canada and should, therefore,
fall under s. 231.6, despite the fact that the appellants, Canadian corporations,
had been authorized to access it in Canada for use in their business, but did
not download it to their computers.

[56]

The facts and the
section at issue in the
eBay
case are different from this case, but the
Court had little apparent difficulty in concluding that information stored on
servers outside Canada was not foreign-based information since is was readily
available to the appellants within Canada who were authorized to access it. Some
of what the Court said is however relevant to the issues before us. Hence:

[17]      In
reaching this conclusion, Justice Hughes observed that, since electronically
stored information relating to PowerSellers was readily, lawfully, and
instantaneously available in a variety of places to eBay entities, including to
the appellants in Canada, the location of the servers on which it was stored
was irrelevant (2007 FC 930 (CanLII), at para. 23). He relied on judicial
descriptions of telecommunications from a foreign State to Canada, and vice
versa, as being both here and there (see
Society of Composers, Authors and
Music Publishers of Canada v. Canadian Assn. of Internet Providers
, 2004
SCC 45 (CanLII), [2004] 2 S.C.R. 427, at para. 59 (
SOCAN
))

***

[40]      Counsel
for the appellants says that, as a matter of law, information in electronic
form stored on a server is located where the server is situated and, until
downloaded or printed, is not located anywhere else. He argues that the fact
that information is available in another country to those who have access to
the server through their computers is not sufficient to make it located in
that other country for the purpose of section 231.6.



[42]      I
agree that neither
SOCAN
nor
Libman v. The Queen
, [1985] 2 S.C.R.
178, another telecommunications case, is directly analogous to the question in
issue here. More important, however,
SOCAN
instructs courts to interpret
legislation in light of contemporary technology and, if necessary, to
transpose its terms to take into account the changed technological
environment in which it is to be applied.



[48]      This
is because, with the click of a mouse, the appellants make the information
appear on the screens on their desks in Toronto and Vancouver, or anywhere else
in Canada. It is as easily accessible as documents in their filing cabinets in
their Canadian offices. Hence, it makes no sense in my view to insist that
information stored on servers outside Canada is as a matter of law located
outside Canada for the purpose of section 231.6 because it has not been
downloaded. Who, after all, goes to the site of servers in order to read the
information stored on them?

[49]      Nor
is the extraterritorial application of the
Act
a significant issue on
the present facts. For example, the agreements with eBay Canada expressly
provide that they may disclose confidential eBay System Information (which
the appellants say includes information about PowerSellers) which is required
to be disclosed by order of any court: appeal book, Vol. II, at pages 295‑296.
Nor does the requirement oblige a person outside Canada to do anything.

[57]

I accept that legislation must be interpreted in light of contemporary
technology and take into account the changed technological environment to which
it must be applied. That imperative applies in the context of criminal
investigation in the digital world and colours the analysis of whether a
particular investigative technique has impermissible extraterritorial effects.
The reality is that criminal activity involving such matters as human
trafficking, child pornography, money laundering, commercial fraud and international
terrorism conducted by means of electronic communication can be insulated from
investigation if a production order is viewed as being implemented where the
data is stored and its issuance is, therefore, impermissibly extraterritorial.
Such a result is an open invitation to criminals to hide their activity
targeting this jurisdiction by ensuring that information about their
communications is stored in another. The MLAT may offer little by way of viable
alternative investigative techniques for several reasons. Many countries are
not parties to a treaty with Canada. Depending on local law, even if a country
is a party, the information may be inaccessible if it is stored outside that
country in a non‑participating jurisdiction. It also seems reasonably
clear that the MLAT provides a slow and uncertain mechanism of investigation in
an era when information moves instantaneously and may be stored only for a
short time.

[58]

Additionally, I do not think that a principled and effective system of
legitimate investigation based on international norms should be contingent on
business decisions taken by service providers in their own private interest. It
is notorious that service providers move customer information around the world
frequently, no doubt for entirely legitimate commercial reasons, and it seems frequently
break up data storing it in a variety of different places. The result may be
the effective, if unintended, frustration of investigation into serious
criminal conduct.

[59]

I do not think that Parliament, when it turned its mind to the ability
of production orders to reach foreign stored information, intended a result
that would frustrate legitimate investigation, particularly where that
investigation requires prior judicial authorization to protect privacy
interests.

Disposition

[60]

In the result, I
would allow the appeal and remit the application for a production order to the
British Columbia Provincial Court for reconsideration in accordance with these
reasons.

The Honourable Mr. Justice Harris

I agree:

The Honourable Madam Justice
D. Smith

I agree:

The Honourable Mr. Justice
Hunter


